I cannot agree with my brothers for the following reasons:
The state introduced as one of its principal witnesses Walter Johnson, whose testimony tended to prove the state's case. On cross-examination of this witness many questions were asked by defendant's counsel, to which answers were returned unfavorable to defendant's contention. In the midst of these cross-questions the defendant interpolated this statement: "Come clean with it." This was objected to by the state, and the objection was sustained. Defendant's counsel had no right to admonish the witness in any such manner. There is no error here. The way I read the record, there was no exception reserved to the remark of the solicitor that the witness "was coming clean," which remark was made in connection with the objection to the admonition above referred to.
Glen Jasperson was being examined as a witness for the state. The testimony had shown the relative positions of several parties at the time of the fight. One McCants was one of the eyewitnesses, and Jasperson was asked on cross-examination if McCants was in a better position to hear than anybody. This question called for a conclusion, and for that reason was objectionable.
The difficulty which resulted in the homicide arose over the failure of defendant to "give in" the time of Walter Johnson, who had been working under defendant in the planing mill. It was therefore relevant to prove when it was customary for the time of laborers to be "given in." The payment of wages was dependent upon the amount of time turned in by the superintendent and defendant was a superintendent.
On the cross-examination of state's witness Hall, he was asked: "And they got after you about it?" There is nothing to indicate that defendant was among the "they" inquired about, and, the way I view it, this was an effort to inject into the trial the interest of other parties, none of whom were witnesses in the case.
State's witness Arnold testified for the state that shortly after the difficulty defendant gave to him a two-bladed bone-handled knife, and told him to destroy it. When asked what he did with it, he answered. "I showed it to Mr. Lee and Mr. Noble." Motion was made to exclude. The fact that witness showed the knife to Lee and Noble was excluded by the court along with the conversation between witnesses Lee and Noble at the time they were being shown the knife. The solicitor tried to limit the ruling to exclude to the conversation, but the court, responding to the suggestion, said: "That he showed it to them and what he said there."
The foregoing are all the questions and exceptions insisted upon in brief of counsel for appellant. I think the judgment should be affirmed. *Page 531